—In two negligence actions to recover damages for personal injuries, defendants Reuben Estrada and Ong-Ous Pongsamurrugso appeal from an order of the Supreme Court, Queens County, entered June 14, 1978, which, inter alia, removed Action No. 1 from the Supreme Court, Queens County and consolidated it with Action No. 2 in New York County. Order modified to the extent of directing that the venue of the consolidated action be placed in Queens County. As so modified, order affirmed, with $50 costs and disbursements to the appellants (see Grucci v Mercury Chem. Co., 26 AD2d 788). Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.